Citation Nr: 1334266	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  13-11 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a thoracic spine disability.  

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for vision loss.  

5.  Entitlement to service connection for a bilateral foot disability. 

6.  Entitlement to service connection for a bilateral knee disability.

7.  Entitlement to service connection for bilateral carpal tunnel syndrome.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for varicose veins, lower extremities.

10.  Entitlement to service connection for hemorrhoids.

11.  Entitlement to service connection for kidney stones.  

12.  Entitlement to service connection for a left elbow disability.

13.  Entitlement to service connection for bilateral hearing loss.

14.  Entitlement to service connection for tinnitus.  

15. Entitlement to service connection for diabetes mellitus, type 2.

16.  Entitlement to service connection for a heart disability.  

17.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, attorney


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1973. 

This appeal to the Board of Veterans Appeals  (Board) arises from a May 2009 rating action by the Regional Office (RO) in New Orleans, Louisiana, which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for a low back abnormality, and which denied claims for service connection for degenerative disc disease, thoracic spine, vertigo, vision loss, bilateral foot pain, bilateral knee trauma, bilateral carpal tunnel syndrome, hypertension, varicose veins, lower extremities, hemorrhoids, kidney stones, left elbow epicondylitis, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, "cardiac problems - irregular heart beat," and depression.  The Board has determined that the issues are more properly characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1974, the RO denied a claim for service connection for residuals of back strain. 

2.  The evidence received since the RO's January 1974 decision, which denied a claim of entitlement to service connection for residuals of back strain, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim. 

3.  The Veteran does not have a lumbar spine disability, a thoracic spine disability, vertigo, vision loss, a bilateral foot disability, a bilateral knee disability, bilateral carpal tunnel syndrome, hypertension, varicose veins of the lower extremities, hemorrhoids, kidney stones, a left elbow disability, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, a heart disability, or an acquired psychiatric disorder, that were caused or aggravated by his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the RO's January 1974 decision which denied a claim for service connection for residuals of back strain; the claim for service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).

2.  A lumbar spine disability, a thoracic spine disability, vertigo, vision loss, a bilateral foot disability, a bilateral knee disability, bilateral carpal tunnel syndrome, hypertension, varicose veins of the lower extremities, hemorrhoids, kidney stones, a left elbow disability, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, a heart disability, and an acquired psychiatric disorder, were not incurred in or aggravated by active military service, nor may arthritis of the lumbar or thoracic spine, or the knees, be presumed to be related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

The appellant asserts that new and material evidence has been presented to reopen the claim for service connection for residuals of back strain.  

In January 1974, the RO denied the Veteran's claim for service connection for residuals of back strain.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c). 

In August 2008, the Veteran filed to reopen the claim.  In May 2009, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran has appealed. 

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2012). 

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Kightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

As the time of the RO's January 1974 decision, the Veteran's service treatment reports showed that in between August and October of 1971, he was treated for complaints of a 11/2-month history of back pain which began "since working on a farm."  The impressions were weak sacral spine muscle, and low back strain r/o (rule out) disc.  The Veteran's separation examination report, dated in June 1973, showed that his spine was clinically evaluated as normal.  

There was no post-service medical evidence of record at the time of the RO's January 1974 decision.   

At the time of the RO's January 1974 denial of the claim, there was no competent evidence to show that the Veteran had a back disability, or that a back disability was related to his service.    

The most recent and final denial of this claim was in January 1974.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The evidence received since the RO's January 1974 rating decision consists of VA and non-VA reports, dated between 1997 and 2013.  This evidence includes VA disability benefits questionnaire, dated in January 2013, which shows that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  

This evidence, which was not of record at the time of the January 1974 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  At the time of the RO's January 1974 decision, there was no competent evidence of record to show the existence of a low back disability.  The submitted evidence shows that the Veteran has a low back disability.  The Board therefore finds that the submitted evidence is both new and material, and that it raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010) (38 C.F.R. § 3.159(c)(4) "does not require new and material evidence as to each previously unproven element of a claim.").  The claim is therefore reopened.  The appeal is granted to this extent only. 

II.  Service Connection

The Veteran asserts that he is entitled to service connection for a lumbar spine disability, a thoracic spine disability, vertigo, vision loss, a bilateral foot disability, a bilateral knee disability, bilateral carpal tunnel syndrome, hypertension, varicose veins of the lower extremities, hemorrhoids, kidney stones, a left elbow disability, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, a heart disability, and an acquired psychiatric disorder.  He has asserted that he developed the claimed conditions at the following times: cardiac problem/an irregular heartbeat (July 1969), vision loss (October 1969), bilateral carpal tunnel syndrome (February 1971), an acquired psychiatric disorder (depression) (1971), a low back disorder (February 1972), hemorrhoids (June 1972), diabetes mellitus type 2 (August 1983), an elbow disability (February 1988), a bilateral foot disability (July 1989), a thoracic back disability (1990), a bilateral knee disability (1991), varicose veins (July 1991), kidney stones (May 1992), bilateral hearing loss (January 1993), tinnitus (January 1993), and vertigo (January 1993).   

In August 2008, the Veteran filed his claims, except for the claim for hypertension, which was filed in October 2008.  In May 2009, the RO denied the claims.  The Veteran has appealed.  

Much of the applicable law was discussed in Part I.  In addition:

Service connection may be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, hypertension, arthritis, and diabetes mellitus, type 2, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  In this regard, it is appropriate to consider high frequency sensorineural hearing loss as an organic disease of the nervous system and, therefore, subject to presumptive service connection.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995; see also VA Adjudication Manual, M21-1MR III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)").  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2013). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id.  at 159. 

Congenital or developmental defects, e.g., refractive error of the eyes, as such, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c) (2013); see also 38 C.F.R. § 4.9 (2013); Beno v. Principi, 3 Vet. App. 439 (1992). 

The VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, Chapter 4, Section B provides guidance on evaluating conditions of the organs of special sense (i.e., the eyes).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 'hyperopia and impairment of vision due to advancing years or to old age; it is dependent on diminution of the power of accommodation from loss of elasticity of the crystalline lens, causing the near point of distinct vision to be removed farther from the eye'."  Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) (citing to DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1453 (29th ed. 2000)).  Based on the law discussed, the term "eye disability" is not intended to include refractive error of the eyes. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2012).  Under 38 U.S.C.A. § 101(22) (a) and (c) ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State. 

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in line of duty.  Id.   

The VA General Counsel  has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude a period of INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90, 56 Fed. Reg. 45,712 (1990). 

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA or an injury that was incurred in or aggravated by a period of INACDUTRA. See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)). 

In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

"Idiopathic" means of unknown causation.  Lanthan v. Brown, 7 Vet. App. 359, 361 (1995); see also Allen v. Brown, 7 Vet. App. 439, 443 (1995).  

The Veteran's service treatment reports include an entrance examination report, and an associated "report of medical history," dated in March 1969, which show that the Veteran indicated that he had a history of wearing glasses, and that his corrected vision was 20/25, bilaterally.  Several reports indicate that the Veteran received vision examinations for his glasses.  In June 1973, the Veteran was treated for a node on his left medial knee.  The report notes a possible ganglion.  The Veteran's separation examination report, dated in June 1973, shows that his ears, drums, eyes, opthalmoscopic, pupils, ocular motility, heart, abdomen and viscera, upper and lower extremities, feet, spine, and psychiatric system, were clinically evaluated as normal.  Whispered voice testing was 15/15, bilaterally; there were no audiometric test results.  His vision was 20/20 bilaterally, after correction.  

The post-active duty medical evidence includes service treatment reports associated with the Veteran's service in the Naval Reserve, dated between 1974 and 1997.  This evidence includes examination reports, and associated "reports of medical history," dated in 1974, 1977, 1979, 1982, 1985, 1986, 1988, and 1990, which show that his ears, drums, eyes, opthalmoscopic, pupils, ocular motility, heart, abdomen and viscera, upper and lower extremities, feet, spine, and psychiatric system, were clinically evaluated as normal.  Whispered voice testing was 15/15, bilaterally; there were no audiometric test results.  In the associated "reports of medical history," the Veteran denied a history of swollen or painful joints, dizziness or fainting spells, eye trouble, hearing loss, pain or pressure in chest, palpitation or pounding heart, heart trouble, high or low blood pressure, piles or rectal disease, kidney stone or blood in urine, arthritis, rheumatism or bursitis," " painful or 'trick' shoulder or elbow," recurrent back pain, "'trick' or locked knee," foot trouble, "depression or excessive worry," and "nervous trouble of any sort."  The Veteran repeatedly indicated that he wore glasses, and he was repeatedly noted to have defective visual acuity, and astigmatism.  In each case, he stated that his present health was good or excellent.  The April 1990 examination notes a borderline EKG (electrocardiogram), sinus bradycardia without sinus arrhythmia, minimal voltage, criteria for LVH (left ventricular hypertrophy), maybe normal variant.  An associated April 1990 consultation report that an echocardiogram and a stress test were within normal limits, but that an EKG indicated mild sinus arrhythmia.  The impression was normal cardiac work-up.  No restrictions were recommended.  An associated May 1990 report from a private health care provider notes that the Veteran presented for a cardiac evaluation, and that he had no history of hypertension, diabetes, chest pain or shortness of breath, and no history of pulmonary disease.  On examination, his blood pressure was 110/80.  An echocardiogram was noted to be "totally within normal limits." An EKG was noted to show mild sinus arrhythmia with borderline LVH by voltage.  The examiner concluded that his work-up was within normal limits.  Dental health questionnaires, dated in 1990, 1993, and 1997, show that the Veteran indicated that he did not have a history of fainting or dizziness, hypertension, a heart disorder, kidney problems, diabetes, arthritis, or painful joints.  

The post-active duty non-service medical evidence consists of VA and non-VA reports, dated between 1997 and 2013.  

This evidence includes reports from D.S.S., M.D., dated in 1997, which show that the Veteran received treatment for complaints of left elbow symptoms after using a three-wheeler while hunting.  The diagnosis was lateral epicondylitis, left elbow.  In 1998, he also received treatment for right great toe symptoms.  The diagnosis was right great toe ganglion.  The reports note that he worked full-time, although his job was not described.  These reports show that the Veteran received follow-up left elbow treatment in 1998 and 1999, to include injections.    

Reports from the Fairway Medical Center (FMC), dated between 2002 and 2008, show the following: the Veteran's blood pressure was 120/78 (October 2002), 122/78 (November 2002), 110/66 (August 2004), 120/76 (October 2004), 118/70 (December 2006), 120/60 (January 2007), 100/70 (July 2008).  The Veteran repeatedly denied having seizures or syncope, arthritis, depression, schizophrenia, or mania.  He was noted to have a history of diabetes mellitus, and kidney stones.  An August 2008 report shows that the Veteran underwent a colonoscopy with polypectomy.  The postoperative diagnoses were colon polyps, and internal hemorrhoids.  

Reports from S.K.P., M.D., dated between 2006 and 2008, show that in September 2006, the Veteran underwent  a right rigid ureteroscopy with holmium laser lithotripsy and stone removal, and cystoscopy with right retrograde pyelogram and retrograde placement of an indwelling double-J stent.  

Reports from G.J.K., M.D., dated between 2006 and 2008, note that the Veteran had a history that included dizziness, vertigo, hyperlipidemia, back pain, varicose veins, hearing loss, and hyperglycemia, diabetes mellitus, type 2.  A March 2007 X-ray report for the thoracic spine notes mild degenerative disc disease.  Reports, dated in November 2006 and September 2008 note varicose veins; the 2006 reports also note hearing loss.  A December 2009 report notes complaints of knee symptoms.  

Reports from A.N., M.D., dated in 2007, show treatment for a history of dizziness for "the last couple of months."  The Veteran reported that his work was "physical itself- inclined walking."  The diagnoses included hyperlipidemia, "lightheadedness and dizziness," and "dizziness with near syncopal episodes."

Reports from the Ochsner Clinic Foundation (OCF), dated between 2006 and 2008,
show that in 2006 the Veteran had his vision tested for glasses, with notations of myopia and astigmatism.  Reports, dated in July 2007, show that the Veteran was treated for complaints of dizziness and "near-blacking out episodes with raising up from a sitting or squatting position" during which his vision and hearing temporarily "cut out for a few seconds."  There was a notation of asymmetrical hearing loss that was idiopathic.  An associated May 2007 brain MRI (magnetic resonance imaging) was negative.  A history of diabetes mellitus, and a kidney stone, were noted.  The Veteran reported a history noise exposure in the military, and "with recreational shooting/hunting."  The report states that he had asymmetrical sensorineural hearing loss, left greater than right.  The impression was "pre-syncope."  A September 2008 report notes NIDDM (non-insulin-dependent diabetes mellitus).  A November 2008 report shows that the Veteran reported a history of near-syncopal episodes when rising from a seated or squatting position.  He denied symptoms that included true vertigo, fluctuant hearing loss, and tinnitus.  The report states that his dizziness was due to orthostatic hypotension, which was characterized as "a common benign temporary decrease in blood pressure occurring when a person assumes an upright position after getting out of bed or a chair."  He was told to rise slowly and deliberately from a laying, seated, or squatting position, to avoid remaining in a squatted position for prolonged duration, and it was recommended that he be evaluated by a cardiologist.  His audiogram was noted to show sloping to moderate high frequency hearing loss in the right ear, and mild sloping to severe high-frequency hearing loss in the left ear.  This hearing loss was characterized as "asymmetrical" and "idiopathic," and an MRI study of the brain was recommended.  The report notes, "In summary, [the Veteran] had no disabling findings."  The Board parenthetically notes that an associated audiogram report, dated in July 2007, contains only charted results, which appear to show that the Veteran had bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  As the Board will assume that this report establishes the presence of bilateral hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385, additional development is therefore not required.  See Savage v. Shinseki, 24 Vet. App. 259 (2010)).  

VA progress notes, dated between 2008 and 2013, show that the Veteran received treatment for low back pain and knee pain.  In 2008, the Veteran was noted to be using hearing aids.  A July 2008 audiogram indicates that the Veteran has bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385, characterized as sensorineural high-frequency hearing loss.  He reported that he had a two-year history of knee symptoms.  See reports, dated in June and November of 2011.  He also reported having a five-year history of tinnitus.  See June 2011 report.  The reports note osteoarthritis of the knees, see e.g., September 2011 report, and an irregular heartbeat.  See November 2011 report.  A July 2011 MRI for the lumbar spine notes a disc bulge at L4-L5 with eccentric right component and mild bilateral facet arthrosis resulting in a mild impression on the thecal sac, and a small disc bulge at L5-S1.  Reports dated in 2011 show treatment for psychiatric symptoms, with notations of anxiety and depression.  Reports dated in 2012 show bilateral hearing loss with use of hearing aids.  

A VA eye examination report, dated in February 2009, shows that the examiner stated that the Veteran's medical record had not been reviewed.  The Veteran reported that he had vision loss, with an unknown date of onset, described as occasional blurred vision OD (both eyes).  The report notes that there was no history of trauma or surgery, no periods of incapacitation due to eye disease.  An examination was normal, and the eyes has corrected vision of 20/20, bilaterally.  There was no visual field defect.  There were no residuals of an eye injury.  There was no currently active conjunctivitis, iritis, retinitis, scleritis, or other eye disease.  The diagnosis was vision loss.  

A VA spine DBQ, dated in January 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he injured his back in 1971 while moving equipment.  He also reported that he retired in 2010 from being a systems technician with the telephone company.  The diagnosis was DJD (degenerative joint disease) of the lumbar spine.  The examiner opined that "the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury, event, or illness."  The examiner's rationale was as follows:  

VETERAN COMPLAINED OF LOWER BACK PAIN ON 8/10/71 AND WAS TREATED. BACK PAIN HAD RESOLVED BY 10/26/71. DICHARGE EXAMINATION ON 6/29/73 WAS NEGATIVE FOR BACK PAIN TWO YEARS LATER. ON 12/6/74 VETERAN STATED THAT HE DID NOT HAVE BACK PAIN AT THAT TIME BUT THATHE WANTED HIS MILITARY RECORDS IN CASE HE DEVELOPED BACK PAIN IN THE FUTURE. VETERAN DID NOT FILE A CLAIM FOR HIS BACK UNTIL TWENTY YEARS LATER, 1993. VURRENT BACK CONDITION CANNOT BE RELATED TO ANY BACK PROBLEM THE VETERAN HAD IN SERVICE.

A VA knee and lower leg DBQ, dated in January 2013, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported that he had left knee pain with weakness in 1973, with no surgery or injection during service.  The diagnosis was left patellofemoral syndrome.  The examiner concluded that the Veteran's current knee problem could not be related to his cyst in 1973.  The examiner explained that the Veteran had a history of a ganglion cyst on the left knee in 1973, and that he had been treated and the condition had resolved, with no follow-treatment following service.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  The Veteran has asserted that he developed a cardiac problem/an irregular heartbeat, bilateral carpal tunnel syndrome, a low back disorder, hemorrhoids, and chronic depression, during active duty service.  See Veteran's claim (VA Form 21-526, received in August 2008).  He has also reported that he has had back pain since his service.  See September 2011 VA progress note (reporting a history of back pain since service).  However, a review of eight examination reports, and associated "reports of medical history," from his Naval Reserve duty, dated between 1974 and 1990, show that all relevant body parts and systems, to include his psychiatric condition, were clinically evaluated as normal, and in the associated "reports of medical history," the Veteran denied a history of swollen or painful joints, pain or pressure in chest, palpitation or pounding heart, heart trouble, piles or rectal disease, "arthritis, rheumatism or bursitis," recurrent back pain, depression, or nervous trouble of any sort.  An associated May 1990 report from a private health care provider notes that the Veteran had no history of chest pain, or shortness of breath, and no history of pulmonary disease.  Service dental health questionnaires, dated in 1990, 1993, and 1997, show that the Veteran indicated that he did not have a history of a heart disorder, arthritis, or painful joints.  Furthermore, the Veteran has claimed that he developed diabetes mellitus in 1983.  However, the earliest medical evidence of diabetes mellitus is dated no earlier than 2007, and private treatment reports from Dr. G.J.K., dated between 2002 and 2004, show that he denied having diabetes.  See also reports from Dr. A.N., dated in July and August of 2007 (noting that the Veteran was recently diagnosed with borderline diabetes).  Accordingly, the Board finds that the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant). 

The Veteran has asserted that he has the following disabilities due to his active duty service: a cardiac problem/an irregular heartbeat, vision loss, bilateral carpal tunnel syndrome, a low back disorder, and hemorrhoids.  The remainder of the claimed disabilities are asserted to have been incurred as a result of duty in the Naval Reserve.  Nevertheless, the Board will determine whether service connection is warranted for any of the claimed disabilities on the basis of incurrence during active duty, or any other service.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when determining service connection, all theories of entitlement, direct and secondary, must be considered).  

A.  Vision Loss

With regard to the claim for vision loss, the Board finds that the preponderance of the evidence shows that the Veteran does not have a compensable vision disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  The Veteran was noted to wear glasses upon entrance into service, and to have received several evaluations of his vision, with use of glasses, during service.  There is no record of eye trauma or disease during service, and all relevant aspects of his eyes and vision were clinically evaluated as normal upon separation from active duty.  As for the post-service medical evidence, there is no evidence to show that the Veteran has decreased vision for any reason other than refractive error.  In summary, there is no post-service medical evidence to show that the Veteran has a compensable eye disability.  Id.  In this regard, the February 2009 VA eye examination notes vision loss, with no history of eye trauma, a normal examination, no visual field defect, and no residuals of an eye injury.  There was no currently active conjunctivitis, iritis, retinitis, scleritis, or other eye disease.  The eyes has corrected vision of 20/20, bilaterally.  To the extent that the Veteran is shown to have refractive error (myopia and astigmatism), this is not a disability for which service connection may be granted.  38 C.F.R. §§ 3.303(c), 4.9.  The Board further points out that there is no competent evidence to show that the Veteran currently has an eye disability that is related to his service.  Accordingly, the claim must be denied.  

B.  Lumbar Spine

With regard to the claim for a lumbar spine disability, the Board finds that service connection is not warranted.  The Veteran's service treatment reports showed that between August and October of 1971, he was treated for complaints of a 11/2-month history of back pain which began "since working on a farm."  The impressions were weak sacral spine muscle, and low back strain r/o (rule out) disc.  There were no X-rays or other evidence to show that the Veteran had disc or other pathology during service.  As for the post-service evidence, in a December 1974 statement, the Veteran denied having back pain.  The earliest medical evidence of low back symptoms is dated no earlier than 2005, which is about 32 years after separation from active duty service.  The Veteran has been determined not to be credible, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has been shown to have a long post-service work history as a systems technician, which he indicated was at least somewhat physically demanding.  See 2007 report from Dr. A.N. (in which the Veteran reported that his work was "physical itself- inclined walking").  Furthermore, there is no competent evidence in support of the claim.  In this regard, the only competent opinion is found in the January 2013 VA examination report, and this opinion weighs against the claim.  This opinion is considered to be highly probative, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Finally, there is no competent evidence to show that arthritis of the lumbar spine was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

C.  Thoracic Spine Disability, Bilateral Hearing Loss, 
Hypertension, and Diabetes Mellitus

With regard to the claims for a thoracic spine disability, bilateral hearing loss, hypertension, and diabetes mellitus, the Board finds that service connection is not warranted.  The Veteran was not treated for any of these disabilities during active duty service, nor were any of these disabilities noted in the Veteran's June 1973 separation examination report.  The earliest medical evidence of any of these disabilities is dated no earlier than 2005, which is about 32 years after separation from active duty service.  The Veteran has been determined not to be credible, and this lengthy period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims.  Maxson.  Furthermore, there is no competent evidence in support of any of these claims.  Finally, there is no competent evidence to show that arthritis of the thoracic spine, bilateral hearing loss, hypertension, or diabetes mellitus type 2, was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

D.  Left Elbow, Feet, Knees, Varicose Veins, Kidney Stones, Tinnitus, Vertigo, Acquired Psychiatric Disorder

With regard to the claims for a left elbow disability, a foot disability, a knee disability, varicose veins, kidney stones, tinnitus, vertigo, and an acquired psychiatric disorder, the Board finds that service connection is not warranted.  In June 1973, the Veteran was treated for a left knee ganglion.  For all other disabilities, the Veteran was not treated for any of these disabilities during active duty service.  None of these disabilities noted in the Veteran's June 1973 separation examination report.  With one exception, discussed infra, there is no competent evidence in support of any of these claims.  Furthermore, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a) in association with any of these claims, and the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker.  Finally, the earliest medical evidence of any of these disabilities is dated no earlier than 1997 (left elbow), and 2005 (all other claimed disabilities), which is about 24 years, and 32 years, after separation from active duty service, respectively.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.

In reaching this decision, the Board has considered a report (VA Form 21-0960P-2) from H.H.D., Ph.D., dated in August 2013, which shows that the Veteran was diagnosed with depressive disorder, NOS (not otherwise specified).  The psychologist opined that the Veteran's "troubling symptoms are more likely than not caused by his time in active service," (emphasis added) as well as post-active duty service in the Naval Reserve up until 1993.  She further stated that his depression "is more likely than not aggravated by his time in the service."  However, the Veteran, who has asserted that his psychiatric symptoms began in 1971, see August 2008 VA Form 21-526, has been determined not to be credible, his service treatment records do not show that he was treated for psychiatric symptoms at any time, and Dr. D does not cite to any clinical findings during service, or, in fact, at any time prior to 2011.  Neives- Rodriguez.  This opinion is therefore afforded no probative value.  See also Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  

D.  ACDUTRA/INACDUTRA

The Veteran has asserted that he developed  diabetes mellitus type 2, a left elbow disability, a bilateral foot disability, a thoracic back disability, a bilateral knee disability, varicose veins, kidney stones, bilateral hearing loss, tinnitus, and vertigo, after separation from active duty.  See Veteran's clam (VA Form 21-526), received in August 2008.     

The Board notes that the RO has not made a finding as to verified periods of ACDUTRA or INACDUTRA.  However, given the state of the evidence, whether or not any of the post-active-duty medical treatment shown occurred during ACDUTRA or INACDUTRA is a downstream issue which does not require further development.  Specifically, for all claims, there are no line of duty reports of record.  In addition, the Veteran's service treatment reports from his post-active-duty service with the Naval Reserve, dated between 1974 and 1997, do not show that the Veteran sustained any relevant injury or received any relevant treatment.  This evidence includes examination reports, and associated "reports of medical history," dated in 1974, 1977, 1979, 1982, 1985, 1986, 1988, and 1990, which show that all relevant body parts and systems were clinically evaluated as normal.  In the associated "reports of medical history," the Veteran denied a history of any relevant symptoms, and in each case, he stated that his present health was good, or excellent. 
Finally, although the appellant was noted to have an irregular heartbeat in April 1990, there is no evidence to show that he became disabled as a result of this due to a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA, or an injury that was incurred in or aggravated by a period of INACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan.  In summary, there is no evidence to show that a disease or injury involving any of the claimed disabilities was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101.  Accordingly, the claims must be denied.  

E.  Conclusion

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, most of the fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  A layperson would normally be presumed competent to report a number of symptoms of the claimed disorders, to include hemorrhoids, vertigo, varicose veins, an irregular heartbeat, hearing loss, and tinnitus.  See e.g.,  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  In this regard, the Veteran has been shown to have arthritis of the lumbar and thoracic spine, and the knees, however, degenerative joint disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that X-ray studies and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  In any event, the Veteran has been found not to be credible.  The issues on appeal are based on the contentions that a lumbar spine disability, a thoracic spine disability, vertigo, vision loss, a bilateral foot disability, a bilateral knee disability, bilateral carpal tunnel syndrome, hypertension, varicose veins, lower extremities, hemorrhoids, kidney stones, a left elbow disability, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, heart disability, and an acquired psychiatric disorder, are related to his service.  The Veteran's service treatment reports and post-service medical records have been discussed.  Etiological opinions have been obtained which weigh against the claims for a low back disability, and a left knee disability.  With the exception of one previously discussed opinion which has been afforded no probative value, there is no competent opinion of record in support of any of the claims.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed conditions due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claims, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2008 (all claims except hypertension), and November 2008 (hypertension).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained the Veteran's VA and non-VA medical records.  With regard to the claims for a back disability, and left knee disability, the Veteran has been afforded an examination, and etiological opinions have been obtained.     

With regard to the claims for a thoracic spine disability, vertigo, vision loss, a bilateral foot disability, a right knee disability, bilateral carpal tunnel syndrome, hypertension, varicose veins, lower extremities, hemorrhoids, kidney stones, a left elbow disability, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, a heart disability, and an acquired psychiatric disorder, the Veteran has not been afforded an examination and etiological opinions have not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifest during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim. 

The Veteran's service treatment reports for his active duty service do not show treatment for, or other evidence of, a thoracic spine disability, vertigo, vision loss, a bilateral foot disability, a right knee disability, bilateral carpal tunnel syndrome, hypertension, varicose veins, lower extremities, hemorrhoids, kidney stones, a left elbow disability, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, a heart disability, or an acquired psychiatric disorder, providing evidence against the claims.  There is no competent evidence to show that the Veteran has a compensable disability manifested by vision loss.  With one previously discussed exception, there is no competent evidence to show that any of the claimed disabilities are related to service.  In this regard, Dr. D's positive nexus opinion relating the Veteran's currently diagnosed psychiatric disorder to service has been afforded no probative value, and therefore is not competently indicative of a nexus.  This is because it is based on an inadequate factual predicate, as there is no competent or credible lay or medical evidence that the Veteran experienced psychiatric symptoms during a qualifying period of service.  It is unclear on what basis Dr. D formed the opinion, particularly in light of the Board's determination herein that the Veteran is not a credible historian.  Therefore, the first McLendon criterion are not satisfied as to the claim for vision loss, and the second, and third McLendon criterion are not satisfied as to all other claimed disabilities, and an examination and an etiological opinion need not be obtained.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

The appellant and his representative have not argued that any error or deficiency in the accomplishment of the duty to notify has prejudiced him in the adjudication of his appeal.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination).  In view of the above, the Board finds that the notice requirements pertinent to the issues on appeal have been met. 

In summary, the Board finds that the available medical evidence is sufficient for an adequate determination of the claims on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim does not cause any prejudice to the appellant.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

New and material evidence has been received to reopen the claim for service connection for a lumbar spine disability, and the appeal, to this extent only, is granted. 

Service connection for a lumbar spine disability, a thoracic spine disability, vertigo, vision loss, a bilateral foot disability, a bilateral knee disability, bilateral carpal tunnel syndrome, hypertension, varicose veins of the lower extremities, hemorrhoids, kidney stones, a left elbow disability, bilateral hearing loss, tinnitus, diabetes mellitus, type 2, a heart disability, and an acquired psychiatric disorder, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


